Citation Nr: 1534612	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for paranoid schizophrenia.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for quadratus lumborum, lower back and joints pain.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hiatal hernia and GERD.

4. Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia; anxiety disorder, not otherwise specified; dysthymic disorder, impulse control disorder, major depression, and paranoid personality disorder.

5. Entitlement to service connection for quadratus lumborum, lower back and joints pain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May to November 1982 and from July to November 1987 with additional National Guard service. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has filed a claim for paranoid schizophrenia; however, as the Veteran has other psychiatric diagnoses, the Board has recharacterized the issue on appeal as seen on the title page. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia; anxiety disorder, not otherwise specified; dysthymic disorder, impulse control disorder, major depression, and paranoid personality disorder and entitlement to service connection for quadratus lumborum, lower back and joints pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In the May 2005 rating decision, the RO denied the Veteran's claim of service connection for paranoid schizophrenia.

2. In March 2010 the Veteran stated that he wished to withdraw his appeal, and in May 2010 the Board dismissed his appeal.

3. The evidence added to the file subsequent to the May 2005 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for paranoid schizophrenia.

4. In the January 2008 rating decision, the RO denied the Veteran's claims of service connection for hiatal hernia and GERD and quadratus lumborum, lower back and joints pain; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

5. The evidence added to the file subsequent to the January 2008 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for quadratus lumborum, lower back and joints pain.

6. The evidence added to the file subsequent to the January 2008 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for hiatal hernia and GERD. 




CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the claim of service connection for paranoid schizophrenia. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has been submitted to reopen the claim of service connection for quadratus lumborum, lower back and joints pain. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. No new and material evidence has been submitted to reopen the claims of service connection for hiatal hernia and GERD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). As the issue of entitlement to service connection for an acquired psychiatric disorder is being remanded to the RO for further development, the determination of whether the duties to notify and assist have been satisfied for that issue should be determined after further development by the RO.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006). Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. The Veteran was provided this required notice in a March 2012 letter. The duty to notify has been satisfied.

VA also has a duty to assist a Veteran in the development of the claim. This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains relevant service treatment and personnel records, private medical treatment records, SSA records, and a VA examination report. 

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

New and Material Evidence - In General

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Paranoid Schizophrenia - New and Material Evidence

The RO previously denied service connection for paranoid schizophrenia in May 2005, finding that the Veteran's service treatment records did not demonstrate any in-service incident or incurrence that could be related to his current paranoid schizophrenia. The Veteran's March 2004 VA medical examination showed that the Veteran's condition was diagnosed in 1995, after his active military service. The Veteran withdrew his appeal of this issue in March 2010, and the May 2005 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence received subsequent to the May 2005 rating decision includes Social Security Administration (SSA) records relevant to the Veteran's psychiatric claim to SSA, private treatment records, and lay statements from the Veteran. The Board finds that the new evidence received since the May 2005 rating decision is material to reopen a claim of service connection for paranoid schizophrenia. 

In lay statements, the Veteran provides additional details with respect to the in-service incident he claims caused his current paranoid schizophrenia. This evidence is presumed to be credible for the purpose of determining whether the case should be reopened. See Justus, supra. Additionally, both private treatment records and SSA records, not previously of record, refer to the Veteran's paranoid schizophrenia. As such, the Board finds that the new evidence relates to the unestablished fact of a nexus between the Veteran's current paranoid schizophrenia and his military service, necessary to substantiate the claim of service connection for an acquired psychiatric disorder. See Shade, 24 Vet. App. at 117. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for paranoid schizophrenia has been received, and the claim is reopened. See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. The Board will adjudicate the claim for entitlement to service connection for paranoid schizophrenia on its merits.

Quadratus Lumborum, lower back and joints pain - New and Material Evidence

The RO previously denied service connection for quadratus lumborum, lower back and joints pain in January 2008, finding that there was no evidence these claimed conditions were incurred in or caused by active duty service and that the Veteran did not have a clinical diagnosis. 

New evidence received subsequent to the January 2008 rating decision includes the Veteran's July 2015 statement that he has been receiving treatment for sciatica from N.S.C with Dr. P.M. and W.D and private treatment records from the F.H.C.H.C. The F.H.C.H.C. records show that the Veteran complained of low back pain and at times alleged that it was a side effect of other medication he was prescribed. 

The Veteran alleges that he now has a diagnosis of sciatica from N.S.C. This evidence is presumed to be credible for the purpose of determining whether the case should be reopened. See Justus, supra. As such, the Board finds that the new evidence relates to the unestablished fact of a diagnosis of a low back disorder, necessary to substantiate the claim of service connection for a back condition. See Shade, 24 Vet. App. at 117. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for quadratus lumborum, lower back and joints pain has been received, and the claim is reopened. See 38 C.F.R. § 3.156.

Hiatal Hernia and GERD - New and Material Evidence

The RO previously denied service connection for a hiatal hernia and GERD in January 2008, finding that there was no evidence these conditions were incurred in or caused by active duty service and that there was no nexus between these currently diagnosed conditions and military service. The RO noted that the Veteran was diagnosed with a hiatal hernia in approximately 2001 and with GERD in 2003. 

New evidence received subsequent to the January 2008 rating decision is private treatment records from the Fair Haven Community Health Center. These records show that the Veteran was undergoing treatment for GERD. These records are cumulative and redundant of the medical records already considered by the RO.  They only show that the Veteran still has a currently diagnosed disorder of GERD. They do not in any way relate the Veteran's GERD to any incident during his military service. The Board finds that these additional private treatment records do not constitute new and material evidence. The application to reopen the Veteran's claim for service connection for GERD is denied.


ORDER

The application to reopen a claim of entitlement to service connection for paranoid schizophrenia is granted.

The application to reopen a claim of entitlement to service connection for quadratus lumborum, lower back and joints pain is granted.

The application to reopen claims of entitlement to service connection for hiatal hernia and GERD is denied.


REMAND

The Veteran's private treatment records show that he has been diagnosed with a number of psychiatric disorders, including paranoid schizophrenia, anxiety disorder, not otherwise specified; dysthymic disorder; impulse control disorder; major depression; and paranoid personality disorder. In order to determine if any of the Veteran's diagnosed psychiatric conditions are related to his active military service, a VA medical examination is necessary.

The Veteran also contends that he currently has low back and joint conditions that are related to his active military service. In order to determine if any of the Veteran's diagnosed low back or joint conditions are related to his active military service, a VA medical examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit that is not currently in VA's possession, regarding his claims for service connection for an acquired psychiatric disorder and quadratus lumborum, lower back and joints pain. Provide him with copies of authorization forms to obtain these records. Specifically, ask the Veteran for information necessary to request the private treatment records from the Veteran's treating physicians at C.S.H.H.C and N.S.C., referred to in his July 2015 statement.

2. Request any additional records DIRECTLY from any non-VA or non-governmental medical care providers, and associate any additional VA treatment records that are not currently associated with the Veteran's claims file.

3. Schedule the Veteran for a new VA examination by a psychiatrist or psychologist to determine the nature and etiology any acquired psychiatric condition, to include paranoid schizophrenia. The claims folder must be made available to and reviewed by the examiner.

The examiner should diagnose all current psychiatric disorder. If there are different diagnoses than those of record, the examiner should attempt to reconcile the diagnoses.

*The Veteran was diagnosed with paranoid schizophrenia in 1995; anxiety disorder, not otherwise specified in 1998; dysthymic disorder, impulse control disorder, major depression, and paranoid personality disorder in 1997.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric condition(s) is/are related to his active military service. 

The examiner is requested to provide a thorough rationale for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology any low back disorder or joint pain, to include quadratus lumborum and sciatica. The claims folder must be made available to and reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back and joint condition(s) is/are related to his active military service. 

The examiner is requested to provide a thorough rationale for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


